Case 20-10343-LSS Doc575-1 Filed 05/06/20 Page 1of2

IN THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,! Jointly Administered
Objection Deadline: May 28, 2020
Debtors. Hearing Date: June 18, 2020

 

 

 

 

NOTICE OF MOTION OF TIMOTHY AND KAREN SPAHR, INDIVIDUALLY AND AS
NEXT FRIEND OF ZRS, A MINOR PURSUANT TO SECTION 362(d) OF THE
BANKRUPTCY CODE AND THE PLAN INJUNCTION TO LIQUIDATE THEIR
CLAIMS AND COLLECT FROM APPLICABLE INSURANCE PROCEEDS

PLEASE TAKE NOTICE, that on May 6, 2020, Timothy and Karen Spahr, Individually
and Next fried of ZRS, a minor, by and through counsel, filed and served the Motion of
Timothy and Karen Spahr, individually and as Next Friend of ZSR, a minor for an Order
for Relief from the Automatic Stay Pursuant to Section 362(d) of the Bankruptcy Code and
the Plan Injunction to Liquidate Her Claim and Collect from Applicable Insurance
Proceeds (the “Motion”), with the United States Bankruptcy Court for the District of Delaware,
824 Market Street, 3"! Floor, Wilmington, Delaware 19801 (the "Bankruptcy Court").

HEARING ON THE MOTION WILL BE HELD ON June 18, 2020 AT 10 a.m.
BEFORE THE HONORABLE LAURIE SELBER SILVERSTEIN, UNITED STATES
BANKRUPTCY COURT, 824 MARKET STREET, 6" FLOOR, COURTROOM #2,

WILMINGTON, DELAWARE 19801.
You are required to file a response (and the supporting documentation required by Local

Rule 4001-1(c)) to the attached motion by the Objection Deadline.

At the same time, you must also serve a copy of the response upon Movant’s counsel:
Case 20-10343-LSS Doc 575-1 Filed 05/06/20 Page 2 of 2

The hearing date specified above may be a preliminary hearing or may be consolidated
with final hearing, as determined by the Court.

The attorneys for the parties shall confer with respect to the issues raised by the motion in
advance for the purpose of determining whether a consent judgment may be entered on/or for the
purpose of stipulating to relevant facts.

Respectfully submitted,

JACOBS & CRUMPLAR, P.A.

/s/ Raeann Warner
RAEANN WARNER, ESQ. (#4931)
750 Shipyard Dr., Suite 200
Wilmington, Delaware 19801
(302) 656-5445
Raeann@jcdelaw.com
Dated: May 6, 2020 Attorney for Plaintiffs
